DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on April 27, 2021 is entered.
	Claims 1-22, 24-31, 35-44, and 47 have been canceled.
	Claims 50-55 have been added.
	Claims 23, 32-34, 45, 46, and 48-55 are pending.

Claims 33, 34, 53, and 55 stand withdrawn under 37 CFR 1.142(b) as being drawn to nonelected inventions.

Claims 23, 32, 45, 46, 48-52, and 54 are currently under consideration as they read on the elected invention of a method of removing an antibody and the species of mutation in position 264 in addition to 238D and 271G.

3.	In view of applicant’s amendment, following rejections have been set forth.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 23, 32, 45, 46, 48-52, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention for the reasons of record.



None of the claims recite any antigen specificity and what constitutes a subject in need of having an antigen removed.

Regarding the claimed method of removing antigen, the specification discloses examples of anti-IL-6 receptor antibody modified in the VH and VL region with an unmodified Fc region can bind IL-6 receptor at pH 7.4 and dissociates at pH5.8 and states that "[t]he in vivo mouse test described in WO2009/125825 demonstrated that, in the group administered with a mixture of Fv4-IgG1 and soluble human IL-6 receptor as the antigen, the elimination of soluble human IL-6 receptor from plasma was significantly accelerated as compared to the group administered with a mixture of H54/L28-IgG1 and soluble human IL-6 receptor as the antigen” (e.g. see [0422] of the published instant application in US 2016/0046693). The specification further discloses that binds to a soluble human IL-6 receptor in a pH dependent manner, dissociates soluble human IL-6 receptor under the acidic condition in the endosome. The dissociated soluble human IL-6 receptor is degraded in the lysosomes, thus this enables considerable acceleration of the elimination of soluble human IL-6 receptor” as compared to the anti-IL-6 antibody that has not been modified in the VH and VL region (e.g. see [0423]).

As to the P238D substitution in the Fc region of the antibody, the specification discloses the binding affinities of the anti-IL-6 receptor antibody with P238D substitution to Fcγ receptors (e.g. in Tables 13 or 19-1 in page 80 of the PG PUB US 2016/0046693, the ‘693 application) but also asserts that “[i]n an Fc produced by substituting Pro at position 238 (EU numbering) with Asp in a naturally-occurring human IgG1, an anticipated combinatorial effect could not be obtained even by combining it with another alteration predicted to further increase Fc.gamma.RIIb binding from the analysis of naturally-occurring antibodies” (e.g. see [0523]).  Table 16 of the specification discloses anti-IL-6 receptor antibody with an Fc variant with P238D/P271G substitutions and its relative binding to Fcγ receptors. The specification discloses that antigen-binding activity under a condition of a high hydrogen ion concentration or low pH is lower than under a condition of a low hydrogen ion concentration or high pH (e.g. see pages 68-69 of the specification as-filed).  

However, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claim.

	Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient working examples, the unpredictability in the art and the amount of experimentation required to enable one of the skilled in the art to practice the claimed invention.

The claimed “antigen-binding domain that binds to the antigen in a pH-dependent manner” 

For example, it is well known in the art at the time the invention was filed that while a common set of IgG1 residues is involved in binding to all Fc[Symbol font/0x67]Rs; Fc[Symbol font/0x67]RII and Fc[Symbol font/0x67]RIII also utilize residues outside the common set (Shields et al. The Journal of Biological Chemistry, 2001. 276;(9):6591-6604.  See entire document, particularly page 6591).  As to pH dependent binding, Igawa (US 2011/0111406) teach that that certain antibody (e.g. anti-IL-6 receptor antibody) can be mutated at particular amino acid residues in the VH or VL chain by introducing a histidine, but the sites where a histidine can be introduced must be carefully selected and evaluated based on the antibody sequence (e.g. see pages 31-32).  

Further, applicant’s own “REPLY TO RESTRICTION REQUIREMENT” (filed on June 21, 2017) asserts that it is unpredictable to combine two specified substitutions in specific positions in the Fc region for increased functions (e.g. see page 2).  



Ito et al. (FEBS 1992, 309(1):85-88) attempted to modify an anti-lysozyme antibody by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant had significantly less binding at acidic pH as compared to the starting antibody.  Therefore, it appears that introduction of histidine residues into CDRs is expected to impair antigen binding generically and to not necessarily show pH dependence of binding as two of the tested mutants of Ito et al. failed to bind antigen and only one demonstrated binding which varied in response to changing pH.  Such data also confirm the observations of Rudikoff et al. that CDR mutations can abrogate antigen binding.  It is worth discussing that making a library which contains all possible mutations and then screening said library to find the desired property does not reasonably set forth a structure which has the desired property since the structures which actually have this property cannot reasonably be known or suggested prior to completion of the screening assay.  

It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (PNAS 1982 Vol 79 page 1979-1983, see page 1979 in particular).   Rudikoff et MacCallum et al. (J. Mol. Biol. (1996) 262, 732-745) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, right col) and non-contacting residues within the CDRs coincide with residues as important in defining canonical backbone conformations (see page 735, left col.).  Vajdos et al. (JMB (2002) 320, 415-428) additionally state that antigen binding is primarily mediated by the CDRs more highly conserved framework segments which connect the CDRs are mainly involved in supporting the CDR loop conformations and in some cases framework residues also contact antigen (page 416, left col.).  

Ito et al. (FEBS 1992, 309(1):85-88) attempted to modify an anti-lysozyme antibody by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant had significantly less binding at acidic pH as compared to the starting antibody.  Therefore, it appears that introduction of histidine residues into CDRs is expected to impair antigen binding generically and to not necessarily show pH dependence of binding as two of the tested mutants of Ito et al. failed to bind antigen and only one demonstrated binding which varied in response to changing pH.  Such data also confirm the observations of Rudikoff et al. that CDR mutations can abrogate antigen binding.  

Therefore, the disclosure in the specification regarding specific amino acid substitutions in specific positions in the Fc region and general teachings of histidine substitution in the variable region of an antibody are not sufficient to provide directions and guidance for the entire genus of the antigen-binding molecule for the method of removing antigen as claimed.
	
There is insufficient objective evidence that the antibody comprising an IgG1 Fc region comprising the specific amino acid substitutions in specific positions in the Fc region, as disclosed in the specification as filed, can be extrapolated to enable the entire antigen-binding 
	
	In view of the lack of predictability of the art to which the invention pertains, the lack of established clinical protocols for the claimed method in unidentified subject, undue experimentation would be required to practice the claimed methods with a reasonable expectation of success, absent a specific and detailed description in applicant's specification of how to effectively practice the claimed methods and insufficient working examples providing evidence which is reasonably predictive for the breadth of “antigen-binding molecule”  which specifically binds to an antigen in a pH-dependent manner.  

Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that antigen specificity need not be recited in the claims in order to satisfy the enablement for the claimed method. Applicant asserts one of skill in the art would understand the medical condition characterized by the presence of disease-causing antigen. Applicant argues that since it is routine to produce antibody to any particular antigen and it is routine to produce antibody that exhibit pH-dependent binding for any antigen, the physician would know how to diagnose disease.  Applicant continues to argue that nothing in Pon et al. (US 2011/0229489, reference on IDS) suggests computer modeling is required to generate antibodies capable of binding antigen in a pH-dependent manner.  Applicant states: “the antibody in Chaparro-Riggers was generated by routing histidine screening, not by "modeling" as the Office alleges. Again: the experiments that the Office characterizes as "modeling" were done after the antibody was created and selected. Again: those experiments relied upon by the Office were not used to generate the antibody nor to determine that it exhibits pH-dependent antigen binding. Chaparro-Riggers actually supports applicant's position that histidine scanning is routine and would be expected to generate antibodies exhibiting the desired pH-dependent binding to antigen, without undue experimentation. The fact that the authors of the reference chose to do further experiments with their selected antibody certainly does not imply those experiments are somehow "required" to practice the presently claimed methods”.  Applicant  “rebuttal of those arguments in the 2019 Reply (at pages 10-17) and the 2020 Reply (at pages 12-18). The sole "evidence" offered by the Office to support the enablement rejection is the Pons and Chaparro-Riggers references, neither of which suggests what the Office reads into them. And the Office action fails even to address applicant's arguments based on In re Wands and MPEP 2164.06. (See the 2020 Reply at pages 16-17.) Applicant asks the Office to explain why the Wands case is not controlling here”.

	This is not found persuasive for following reasons:

	Contrary to applicant’s assertion that histidine substitutions in the antigen binding domains of an antibody is routine,  it is noted that applicant ignores the obvious teachings of  Pons et al. in that the reference clearly teach that it is unpredictable regarding antigen binding by antibody in a pH-dependent manner (as recited).  Pons et al. (US 2011/0229489, reference on newly submitted IDS) teach that modeling antibody pH dependent binding to antigen requires complicated computer modeling to predict whether an antibody with pH dependent antigen binding could impact antibody half-life and the duration of the lowering the antigen serum concentration (e.g. see Example 1 in page 24-26).  Example 1 of Pons et al. is copied below for applicant’s convenience:
	Example 1 
Modeling Antibody pH Dependent Binding to PCSK9 Antigen 
[0231] Computer modeling was used to predict whether an antibody with pH dependent antigen binding could impact antibody half life the duration of the lowering of the PCSK9 serum concentration. For the purpose of this modeling the following assumptions were made: 1 uM dose of antibody in blood; 21 day (non pH dependent) antibody half-life; a simulation run duration of 100 days; for the pH dependent antibody, a K.sub.on=1e5/M/s, a K.sub.off @ neutral pH=K.sub.D*K.sub.on, the pH dependent binding is modeled as an increase in K.sub.off in the acidic endosomes; and K.sub.off at acidic pH.dbd.R*K.sub.off at neutral pH. 



The scope of the required enablement varies inversely with the degree of predictability involved and in cases involving unpredictable factors such as physiological activity more may be required. See MPEP 2164.03 and 2164.02. 

Here, the problem is the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  While some of the specific antibodies are available, a review in the references listed in Table A above further support that one cannot randomly mutated the amino acid residues within the variable regions to screen for an antibody that binds antigen in a pH-dependent manner without undue experimentations.  For example, Chaparro-

The breath of the claims encompass a method step of providing any antibody that specifically binds to an unidentified antigen comprising a human or humanized IgG variable region with at least one histidine residue and that binds to the antigen more strongly at pH7.4 than pH5.8, yet the specification fails to provide sufficient guidance and directions for such antibody. 
 
Also noteworthy is that applicant asserts that the Fc region having at least three changes including 238D/271G/264I (the elected species) does not recite any function (e.g. see page 19 of the REMARKS filed on April 30, 2019).

	Contrary to applicant’s assertion, note that the specification describes assays for determining whether a given antibody can be scanned to have certain desired characteristics and identifies some broad categories of antibodies mutated within the antigen binding domains that might work, this description of screening assays without more precise guidelines amount to little more than a starting point, a direction for further research.  The specification also does not provide sufficient disclosure of the Fc region having three changes (see discussion below).

     	The specification provides for a plan or an invitation for those of skill in the art to experiment practicing the claimed invention but does not provide sufficient guidance or specificity as to how to execute that plan.  It provides a starting point from which one of skill in the art can perform further research in order to practice the claimed invention, but this is not adequate to constitute enablement in that will enable any person skilled in the art to make and use the invention



As such, applicant’s arguments have not been found persuasive.

6.	Claims 23, 32, 45, 46, 48-52, and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons of record.  

Claim 23 and dependent claims thereof are drawn to a method of removing an antigen from plasma comprising identifying a subject in need of having an antigen removed, providing an antigen-biding molecule that comprises a human or humanized IgG variable region with at least one histidine residue that binds the antigen more strongly at pH7.4 than at pH5.8; and a heavy chain constant region comprising amino acid sequence of SEQ ID NO:14 with at least three changes comprising 238D and 271G, and 264I  (the elected species, the naturally occurring amino acid residue in position 264 is valine) and administering the antigen-binding molecule to the subject. Claim 46 and dependent claims thereof are drawn to a method of removing an antigen from plasma by identifying a subject in need of having an antigen removed, providing an antibody that specifically binds to the antigen wherein the antibody comprises a human or humanized IgG variable region with at least one histidine residue that binds the antigen more strongly at pH7.4 than at pH5.8; and a first heavy chain constant region comprising the amino acid sequence of SEQ ID NO:14 with at least three changes 238D and 271G, and 264I  (the 

None of the claims recite any antigen specificity and what constitutes a subject in need of having an antigen removed.

Regarding the claimed method of removing antigen, the specification discloses examples of anti-IL-6 receptor antibody modified in the VH and VL region with an unmodified Fc region can bind IL-6 receptor at pH 7.4 and dissociates at pH5.8 and states that "[t]he in vivo mouse test described in WO2009/125825 demonstrated that, in the group administered with a mixture of Fv4-IgG1 and soluble human IL-6 receptor as the antigen, the elimination of soluble human IL-6 receptor from plasma was significantly accelerated as compared to the group administered with a mixture of H54/L28-IgG1 and soluble human IL-6 receptor as the antigen” (e.g. see [0422] of the published instant application in US 2016/0046693). The specification further discloses that the modified anti-IL-6 receptor antibody “binds to a soluble human IL-6 receptor in a pH dependent manner, dissociates soluble human IL-6 receptor under the acidic condition in the endosome. The dissociated soluble human IL-6 receptor is degraded in the lysosomes, thus this enables considerable acceleration of the elimination of soluble human IL-6 receptor” as compared to the anti-IL-6 antibody that has not been modified in the VH and VL region (e.g. see [0423]).

As to the P238D substitution in the Fc region of the antibody, the specification discloses the binding affinities of the anti-IL-6 receptor antibody with P238D substitution to Fcγ receptors (e.g. in Tables 13 or 19-1 in page 80 of the PG PUB US 2016/0046693, the ‘693 application) but also asserts that “[i]n an Fc produced by substituting Pro at position 238 (EU numbering) with Asp in a naturally-occurring human IgG1, an anticipated combinatorial effect could not be obtained even by combining it with another alteration predicted to further increase Fc.gamma.RIIb binding from the analysis of naturally-occurring antibodies” (e.g. see [0523]).  Table 16 of the specification discloses anti-IL-6 receptor antibody with an Fc variant with P238D/P271G substitutions and its relative binding to Fcγ receptors. The specification discloses that antigen-binding activity under a condition of a high hydrogen ion concentration or low pH is lower than under a condition of a low hydrogen ion concentration or high pH (e.g. see pages 68-69 of the specification as-filed).  

	However, there is insufficient written description in the specification as-filed of the claimed antigen-binding molecule comprising an antigen-binding domain comprising a human or humanized IgG variable region with at least one histidine residue that binds to the antigen more strongly at pH 7.4 than at pH5.8 and an Fc region with 238D and 271G or a subject in need of having an antigen removed from the subject's plasma.

    	The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. 
     See MPEP 2163 II.A.3a.ii.

    	The claims recite a genus of antibody comprising an antigen binding domain comprising at least one histidine residue that binds to the antigen more strongly at pH7.4 than at pH5.8 and an Fc region comprising SEQ ID NO:14 with at least three changes two of which are 238D and 271G and one or more at the recited positions (e.g. 264I).  

Thus, the scope of the claims includes numerous structural variants, and the genus is highly variant because a significant number of structural differences between genus members is permitted.  The only structural feature of the antigen binding domain is at least one histidine in the variable region. The specification does not describe the structure for the claimed antibody other than the examples discussed above.  The specification does not describe the particular physical or chemical characteristics for the antibody nor does the specification disclose sufficient 
It is well established in the art that the formation of an intact antigen-binding site requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three different complementarity determining regions, CDR1, 2 and 3, which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin (Janeway et al., Immunology Third Edition, Garland Publishing Inc. 1997, Chapter 3, Structure of the Antibody Molecule and Immunoglobulin Genes, pages 3:1-3:11, see entire selection). It is also known that single amino acid changes in a CDR can abrogate the antigen binding function of an antibody (Rudikoff et al., PNAS. 1982 Vol 79 page 1979-83, see entire document, particularly the abstract and the middle of the left column of page 1982). 
The claims read changes in the structure of an antigen-binding domain that is responsible for the function of antigen binding. While the claims indicate what the antibody does (e.g. specifically binds to an antigen in a pH-dependent manner) and being able to remove antigen from plasma, they do not clearly identify what the antibody is, i.e. its sequence/structure.  

Further, regarding amino acid substitution in the Fc region, it is well known in the art at the time the invention was filed that while a common set of IgG1 residues is involved in binding to all Fc[Symbol font/0x67]Rs; Fc[Symbol font/0x67]RII and Fc[Symbol font/0x67]RIII also utilize residues outside the common set (Shields et al. The Journal of Biological Chemistry, 2001. 276;(9):6591-6604.  See entire document, particularly page 6591).  As to pH dependent binding, Igawa (US 2011/0111406) teach that that certain antibody (e.g. anti-IL-6 receptor antibody) can be mutated at particular amino acid residues in the VH or VL chain by introducing a histidine, but the sites where a histidine can be introduced must be carefully selected and evaluated based on the antibody sequence (e.g. see pages 31-32).  

	Further, applicant’s own “REPLY TO RESTRICTION REQUIREMENT” (filed on June 

The instant application has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions (e.g. binds an antigen in a pH-dependent manner) and the structure of an antigen-binding molecule, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus of the protein broadly encompassed by the claimed invention. Further, the instant specification has not disclosed either the structural elements of the antibody or the fully characterized antigen either by its structure, formula, chemical name or physical properties or by depositing the protein in a public depository. See Noelle v. Lederman, 355 F.3d 1343, 1349, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004).  

     	The claimed methods depend upon finding an antigen-binding molecule.  Without such a compound, the skilled artisan cannot practice the claimed method of removing an antigen.   It means little to invent a method if one does not have possession of the compound(s) that is (are) essential to practice the method.  Without possession of the compound(s), the claimed endpoints are illusory and there is no meaningful possession of the method. 
Note that while it is not required that all potential embodiments be disclosed, the written description doctrine requires that sufficient representing species be disclosed in order to support the entire genus. Rather than simply listing various embodiments, the usual approach is to also describe common structural features of the species. See Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997) and Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1355 (Fed. Cir. 2010).  
In Abbvie Deutschland Gmbh & Co KG, Abbvie Bioresearch Center, Inc.,and Abbvie Biotechnolo~, Ltd., v. Janssen Biotech In. And Centocor Biologics,LLC, Case No. 2013-1338 and 2013- 1346, C.A.Fed. ("Abbvie"), the Federal Circuit reiterates the inherent unpredictability of protein engineering in Abbvie.  For example, functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support, especially in technology fields that are highly unpredictable, where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. Ariad, 598 F.3d at 1351 ("[T]he level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology."); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1352 (Fed. Cir. 2011) (noting the technical challenges in developing fully human antibodies of a known human protein). It is true that functionally defined claims can meet the written description requirement if a reasonable structure-function correlation is established, whether by the inventor as described in the specification or known in the art at the time of the filing date. Enzo Biochem, Inc. v. Gen- Probe Inc., 323 F.3d 956, 964 (Fed. Cir. 2002). However, the record here does not indicate such an established correlation. Instead, AbbVie used a trial and error approach to modify individual amino acids in order to improve the IL-12 binding affinity.” 
      	Here, it does not appear based upon the limited disclosure of antibodies with defined substitutions in specific positions in the Fc region alone that Applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the limited number of species disclosed and the extensive variation permitted within the genus of antigen-binding molecule. The specification has not provide any written description support for any antibody comprising a human or humanized IgG variable region with at least one histidine residue and that binds to the antigen more strongly at pH7.4 than at pH5.8 and a heavy chain constant region comprising SEQ ID NO:14 with at least three changes 238D, 271G, and 264I.  Some of the examples in the instant specification disclose multiple specific substitutions in the Fc region but it is not apparent if these antibodies comprises at least one histidine in the variable region of human or humanized IgG and binds antigen more strongly at pH7.4 than at 5.8. For example, Table 5-7 in the instant specification discloses Fc variant comprising E233D/P238D/V264I/S267A/H268E/P271G/Y296D BP568 E233D/P238D/V264I/S267A/H268E/P271G, there is insufficient written description that the other amino acid substitutions can be omitted and only 238D/271G/264I be selected to create an Fc variant that would have the same function as the original one, e.g. wherein the FcγRIIb-binding activity of the first heavy chain constant region is greater than that of the second heavy chain region consisting of SEQ ID NO:14.
Regents of the University of California v. Eli Lilly and Co. 43 USPQ2d 1398 (Fed. Cir. 1997).

     	The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  

     	In the absence of disclosure of relevant, identifying characteristics of the antigen binding molecule, there is insufficient written disclosure under 35 U.S.C. 112, first paragraph.

        Therefore, there is insufficient written description for genera of  the antigen-binding molecule, broadly encompassed by the claimed invention, other than the particular antibodies structurally defined by the description in the specification as filed under the written description provision of 35 USC 112, first paragraph.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant asserts that there is no need for written description to have explained how diagnosis is made since the claimed method will work regardless of the identity of the antigen that needs to be removed. Applicant states that “[a]pplicant has in previous replies pointed out that numerous examples of antigen-binding domains that bind to a variety of antigens in a pH-dependent manner are known in the art. Such pH- dependent antigen-binding domains are routinely made, frequently by ensuring there is one or more histidine residues in the variable domains. The structure function correlation between (a) the structure of a histidine in the antigen-binding domain, and (b) the function of binding more strongly at neutral pH (such as pH 7.4) than at acidic pH (such as pH 5.8) is well known in the art, so need not have been recited in the claims in order to support the functional limitation of pH-dependent antigen binding. Nonetheless, to expedite allowance, applicant has amended the independent claims to specify that a histidine is present in the antigen-binding domain, and also to specify the pH dependence with more particularity, i.e., that the binding to antigen is stronger at pH 7.4 than at pH 5.8”. Applicant asserts that the instant specification discloses 215 species of heavy chain 

	This is not found persuasive for following reasons:

	Contrary to applicant’s arguments, note that the claims encompass a large genus of antibodies having the functional property of being able to remove an antigen from plasma, wherein the antibody comprises at least one histidine in the human or humanized IgG variable region, wherein the antibody binds an unidentified antigen more strongly at pH7.4 than pH5.8 and an Fc comprising three changes two of which are 238D and 271G, and one or more additional changes listed in claims including 264I. The independent claims recites the only structure required for antigen binding as a variable region comprising at least one histidine; some dependent claims  recite one or more histidine residues somewhere in a light chain variable domain.  As stated above, the claims read on changes in the very structure that artisans would reasonably believe is responsible for the function of antigen binding. Regarding the Fc region, note that nowhere in the specification discloses P238D/P271G together with one or more amino acid substitutions as recited in claim 23 including V264I substitution would maintain the same function as P238D/P271G, e.g. as recited in claim 46. 

It is worth repeating that it was known in the art at the time the invention was filed that modeling antibody pH dependent binding can be unpredictable. For example, Pons et al. (US 2011/0229489, reference on newly submitted IDS) teach that modeling antibody pH dependent binding to antigen requires complicated computer modeling to predict whether an antibody with pH dependent antigen binding could impact antibody half-life and the duration of the lowering the antigen serum concentration (e.g. see Example 1 in page 24-26).  Igawa et al. (Nature Biotechnol. 2010, 28;11:1203-7, reference on IDS) teach that engineering pH dependency requires subjecting all residues in the CDRs and some framework residues important for antigen binding to histidine scanning in order to identify histidine mutation that confer pH-dependent binding of antigen. It is expected that all of the heavy and light chain CDRs in their proper order MacCallum et al. (J. Mol. Biol. (1996) 262, 732-745), and Vajdos et al. (all discussed above). In addition, Igawa (US 2011/0111406) teach that that certain antibody (e.g. anti-IL-6 receptor antibody) can be mutated at particular amino acid residues in the VH or VL chain by introducing a histidine, but the sites where a histidine can be introduced must be carefully selected and evaluated based on the antibody sequence (e.g. see pages 31-32).  

Ito et al. (FEBS 1992, 309(1):85-88) attempted to modify an anti-lysozyme antibody by introducing histidine substitution mutations into CDR regions and found that some mutations eliminated antigen binding, two did not change pH antigen binding as compared to the starting antibody, and only one mutant had significantly less binding at acidic pH as compared to the starting antibody.  Therefore, it appears that introduction of histidine residues into CDRs is expected to impair antigen binding generically and to not necessarily show pH dependence of binding as two of the tested mutants of Ito et al. failed to bind antigen and only one demonstrated binding which varied in response to changing pH.  Such data also confirm the observations of Rudikoff et al. that CDR mutations can abrogate antigen binding.  

	As to the Fc region comprising 238D and 271G in combination with other substitutions, note that applicant’s own “REPLY TO RESTRICTION REQUIREMENT” (filed on June 21, 2017) asserts that it is unpredictable to combine two specified substitutions in specific positions in the Fc region for increased functions (e.g. see page 2).  
	While specification discloses specific amino acid substitutions in specific positions, it is not clear that these substitutions can be randomly mixed with 238D and 271G to create an Fc variant with at least three changes currently recited.
	The claimed antibody comprising an antigen-binding domain that comprises a human or humanized IgG variable region with at least oen histidine residue and that binds to the antigen 
Contrary to applicant’s assertion, note that the claims are drawn to a method of removing an antigen from plasma which is the recited functional limitation of the administered antibody.  Applicant’s reliance on generic disclosure and limited species having three or more amino acid substitutions or the laundry list of amino acid substitutions in the Fc region in specific positions do not provide sufficient direction and guidance to the features of the antibody currently claimed. It is noted that a generic or a sub-generic disclosure cannot support a species unless the species is specifically described.  It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

The specification has not provided a sufficient description showing possession of the necessary functional characteristics coupled with a known or disclosed correlation between functions and the structure of the antigen binding domain comprising a human or humanized IgG variable region with at least one histidine and the Fc region with amino acid substitutions 238D/271G/264I or by a combination of such identifying characteristics sufficient to show that applicant was in possession of the genus of antibody.

Disclosures of Fc variants carrying single mutation, e.g. P238D in the Fc region and showing that each Fc variant exhibits increased binding affinity to Fc receptor as compared to unmutated Fc or the Fc variants carrying combination substitutions, e.g. BP481 (E233D/G237D/P238D/V264I/S267A/H268E/P271G) in Table 27, are not sufficient to support the polypeptide comprising an Fc region comprising 238D/271G/264I with or without any functional limitations recited. The broadest reasonable interpretation of claim 23 is that only three residues within the Fc region are mutated, and that this is sufficient to provide the resulting change for the claimed method of removing antigen from plasma and to be administered to a In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

While some of the specific antibodies are available, a review in the references listed in Table A (in page 16 of the REMARKS filed on April 30, 2019) further support making pH dependent antibody from any given antibody can be unpredictable since it required mutations in the regions (CDRs or framework region) that are important for antigen binding and one cannot randomly mutated the amino acid residues within the variable regions to screen for an antibody that binds antigen in a pH-dependent manner without undue experimentations.  For example, Chaparro-Riggers et al. (JBC 2012, 287;14:11090-11097, reference listed on Table A in applicant’s response filed on April 30, 2019) discloses that the pH-sensitive anti-PCSK9 antibody was generated via modeling which suggest  amino acid substitution S30H (a serine at position 30 of CDR1 being substituted with histidine) in CDR1 results in histidine in position 30 that interacts with PCSK9 residue Asp-374 (partially responsible for pH dependence of the antigen-antibody interaction (e.g. see right col. in page 11092).  

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483.  In Fiddes v. Baird, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class. There, the specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not an adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.  Finally, the Court indicated that while applicants are not required to disclose every species encompassed within a genus, the description of a genus is achieved by the recitation of a representative number of DNA molecules, defined by nucleotide sequence, falling within the scope of the genus,  See The Regents of the University of California v. Eli Lilly and Company, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  


As such, applicant’s arguments have not been found persuasive.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

9.	Claims 23, 32, 45, 46, and 48-52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Igawa (US 2011/0111406, Igawa 1) or Igawa et al. (Nature Biotechnology, 2010, 28;11:1203-1208, reference on IDS, Igawa 2), both in view of Lazar (US 8,735,545) as evidenced by the disclosure of the instant SEQ ID NO:14 in paragraph [0285] in US 2016/0046693 (the ‘693 application, PGPUB of the instant application) for the reasons of record.


Igawa 1 further teaches that “regardless of whether the antigen is a membrane antigen or soluble antigen, if the dissociation of IgG antibody from the antigen is possible under intraendosomal acidic conditions, a single IgG molecule would be able to repeatedly neutralize antigens. In order for IgG antibodies to dissociate from antigens under intraendosomal acidic conditions, it is necessary that antigen-antibody binding be considerably weaker under acidic conditions than under neutral conditions. Since membrane antigens on the cell surface need to be neutralized, antibodies have to strongly bind to antigens at the cell surface pH, namely pH 7.4. Since the intraendosomal pH has been reported to be typically pH 5.5 to 6.0 (Nat. Rev. Mol. Cell. Biol. 2004 February; 5(2): 121-32), an antibody that weakly binds to an antigen at pH 5.5 to 6.0 is considered to dissociate from the antigen under intraendosomal acidic conditions. More specifically, a single IgG molecule that strongly binds to an antibody at the cell surface pH of 7.4 and weakly binds to the antigen at the intraendosomal pH of 5.5 to 6.0 may be able to neutralize a multiple antigens and thereby improve the pharmacokinetics” (see [0338]).

Igawa 1 tested the anti-IL-6 receptor antibody in vivo by administering it to human IL-6 receptor transgenic mice where IL-6 receptors are present in both soluble and membrane-bound and showed that the antibody was able to reduce the soluble IL-6 receptor in mice serum.  (e.g. see [0379]-[0383]).


Further, applicant’s asserts that “[a]ntibodies with antigen- binding domains that bind to antigen in a calcium ion concentration-dependent manner or in a pH-dependent manner are well known in the art, as discussed on page 14 of applicant's prior reply filed January 22, 2018. See also Igawa et al., Nature Biotechnol. 28(11):1203-7 (2010), which was submitted with the information disclosure statement filed November 4, 2014. The prior art also describes general techniques for generating new examples of such antigen-binding First Named Inventor Tomoyuki IgawaAttorney Docket: 38856-0239US1Serial No.: 14/379,825Filed: August 20, 2014Page: 12 of 20domains displaying calcium ion concentration-dependent or pH-dependent binding to antigen, using either routine site-directed mutagenesis of existing antigen-binding domains or routine screening of antibody libraries. Such techniques are widely practiced in the art by those of ordinary skill..” (see last paragraph in page 11 of the REMARKS filed on September 27, 2018).  The Igawa et al. reference cited by applicant is the Igawa 2 in this rejection.

	The teachings of references differ from the instant invention by not describing an Fc region with 238D and 271G and additional mutations such as 264I.

	Lazar teaches Fc variants (e.g. antibody or immunoadhesin) that are optimized for a number of therapeutically relevant properties.  Specifically, Lazar teaches that in one embodiment, the Fc variants has enhanced binding affinity to the inhibitory receptor FcγRIIb; such Fc variants function as FcγRIIb agonists capable of enhance the beneficial effects of IVIG as an autoimmune disease therapeutic and also a modulator of B-cell proliferation (e.g. see column 41).  
Lazar teaches specific Fc variants shown below:

	Variant#	Fc mutation	FcγRIIb (fold increase) 	FcγRIIc	FcγRIIa/IIb
	748          	 P238D 	13.02				5.89		0.06
	543		 P271G	1.79				5.03		0.61
	3		V264I		1.28				1.05		0.66


It appears that based on applicant’s own assertion that generating antigen-binding domains displaying pH-dependent binding to antigen correlates to calcium ion concentration-dependent binding to antigen.  Given that the combined teachings of the references would have yielded the same antibody having an antigen-binding domain that binds to the antigen in a pH-dependent manner and the amino acid substitutions 238D, 271G and 264I --- features in common with the instantly claimed antibody, and since the properties of a compound cannot be separated from the compound, the prior art antibody would inherently have the same property as the instantly claimed antibody (e.g. wherein the FcγRIIb-binding activity of the Fc region is greater than FcγRIIb-binding activity of an Fc region consisting of an amino acid sequence selected from the group consisting of SEQ ID NOs: 14, 15, 16, and 17”). Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

	Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant continues to argue that the Office fails to address applicant’s nonobviousness arguments presented previously.  This is not true. In order to clarify this issue raised by applicant, all previous Office Actions are copied below for applicant’s convenience:




	“Igawa teaches an antigen-binding molecule (e.g. anti-IL6 receptor antibody) modified in the VH and VL region to confer pH-dependent antigen binding (e.g. see Example 16 in page 42).  Igawa teaches antigen binding of the antibody in reactions at pH5.5 and pH7.4 in the presence of buffers containing ion such as NaCl and PBS (e.g. see [0428]). Igawa teaches that the anti-IL-6 receptor antibody is a humanized IgG1 or IgG2; thus the antibody would have the same amino acid sequences as recited in instant claim 32. As evidenced by the disclosure of in paragraph [0285] in the ‘693 application, SEQ ID NO:14, 15, 16, and 17 are the amino acid sequences of the Fc region of human IgG1, IgG2, IgG3, and IgG4, respectively.

Igawa further teaches that “regardless of whether the antigen is a membrane antigen or soluble antigen, if the dissociation of IgG antibody from the antigen is possible under intraendosomal acidic conditions, a single IgG molecule would be able to repeatedly neutralize antigens. In order for IgG antibodies to dissociate from antigens under intraendosomal acidic conditions, it is necessary that antigen-antibody binding be considerably weaker under acidic conditions than under neutral conditions. Since membrane antigens on the cell surface need to be neutralized, antibodies have to strongly bind to antigens at the cell surface pH, namely pH 7.4. Since the intraendosomal pH has been reported to be typically pH 5.5 to 6.0 (Nat. Rev. Mol. Cell. Biol. 2004 February; 5(2): 121-32), an antibody that weakly binds to an antigen at pH 5.5 to 6.0 is considered to dissociate from the antigen under intraendosomal acidic conditions. More specifically, a single IgG molecule that strongly binds to an antibody at the cell surface pH of 7.4 and weakly binds to the antigen at the intraendosomal pH of 5.5 to 6.0 may be able to neutralize a multiple antigens and thereby improve the pharmacokinetics” (see [0338]).

Igawa tested the anti-IL-6 receptor antibody in vivo by administering it to human IL-6 receptor transgenic mice where IL-6 receptors are present in both soluble and membrane-bound and showed that the antibody was able to reduce the soluble IL-6 receptor in mice serum.  (e.g. see [0379]-[0383]).

	The reference teachings differ from the instant invention by not describing an Fc region with 238D and 271G, or mutation in position 264 such as 264I.
	Lazar teaches Fc variants (e.g. antibody or immunoadhesin) that are optimized for a number of therapeutically relevant properties.  Specifically, Lazar teaches that in one embodiment, the Fc variants has enhanced binding affinity to the inhibitory receptor FcγRIIb; such Fc variants function as FcγRIIb agonists capable of enhance the beneficial effects of IVIG as an autoimmune disease therapeutic and also a modulator of B-cell proliferation (e.g. see column 41).  

	Lazar teaches specific Fc variants shown below:

	Variant#	Fc mutation	FcγRIIb (fold increase) 	FcγRIIc	FcγRIIa/IIb
	748          	 P238D 	13.02				5.89		0.06
	543		 P271G	1.79				5.03		0.61
	3		V264I		1.28				1.05		0.66
	Lazar also teach that the antibody can be anti-IL-6 receptor antibody [e.g. see (82)]. Lazar’s teach that the preferred “Fc variant increases binding affinity to FcgammaRIIc as compared to the parent polypeptide. The Fc variant comprises at least one substitution selected from 227E, 227G, 228K, 228Y, 230E, 230Y, 233I, 234K, 234R, 234S, 235K, 235R, 235Y, 236D, 236S, 237F, 237H, 237L, 237Q, 237V, 237W, 238D, 238F, 238H, 238L, 238M, 238N, 238V, 238W, 239D, 239E, 239V, 239Y, 243W, 249Q, 260E, 260Y, 262E, 263T, 264G, 264N, 264R, 264T, 265G, 265I, 265K, 265P, 265R, 265T, 269P, 269S, 271D, 271G, 271I, 271L, 274E, 274F, 274I, 274L, 274M, 274T, 274Y, 275W, 281Y, 284N, 291D, 291H, 291I, 291Q, 292D, 292E, 292T, 292Y, 294G, 294T, 295I, 295T, 295V, 296E, 296G, 296Q, 297D, 299A, 299V, 303E, 303Y, 325F, 325M, 325S, 327D, 327N, 327S, 327T, 328E, 329F, 329R, 332D, 332E, 332N, 332Q, and 333F. ….The polypeptide is a full length antibody, a human antibody, or an antibody fragment”

It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of Igawa and Lazar to modify Igawa's humanized IgG1 or IgG2 anti-IL-6 receptor antibody to introduce 238D and 271G or V264I into the Fc region.  One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since Igawa teaches that the anti-IL-6 receptor antibody (binds antigen in pH dependent manner) can remove soluble IL-6 receptor from serum, and Lazar teach that antibody, such as anti-
 
	The Office Action mailed on April 2, 2018 states:

“Contrary to applicant’s relying upon X-ray chrystallographic study of single mutant P238D and undermining Lazar’s teachings, note rather than being confused by the numbers of variants disclosed in the prior art, an ordinary skill artisan would have understood that Lazar only discloses a small number of subset of variants that increases binding to the inhibitory FcγRIIb (as specifically outlined in the Office Action for applicant’s convenience), one of which is P238D Fc variant showing 13.02 fold of increase in FcγRIIb binding.  Lazar also teaches that “[a] number of structures have been solved of the extracellular domains of human Fc.gamma.Rs, including Fc.gamma.RIIa (pdb accession code 1H9V) (Sondermann et al., 2001, J Mol Biol 309:737-749) (pdb accession code 1 FCG) (Maxwell et al., 1999, Nat Struct Biol 6:437-442), Fc.gamma.RIIb (pdb accession code 2FCB) (Sondermann et al., 1999, Embo J 18:1095-1103)” (e.g. see column 2).  

Lazar also specifically teach Fc variants with enhanced binding to FcγRIIb are desirable.  For example, Lazar states “[i]n one embodiment, Fc variants that provide enhanced binding to the inhibitory receptor Fc.gamma.RIIb provide an enhancement to the IVIg therapeutic approach. In particular, the Fc variants of the present invention that bind with greater affinity to the Fc.gamma.RIIb receptor than parent Fc polypeptide may be used. Such Fc variants would thus function as Fc.gamma.RIIb agonists, and would be expected to enhance the beneficial effects of IVIg as an autoimmune disease therapeutic and also as a modulator of B-cell proliferation. In addition, such Fc.gamma.RIIb-enhanced Fc variants may also be further modified to have the same or limited binding to other receptors. In additional embodiments, the Fc variants with enhanced Fc.gamma.RIIb affinity may be combined with mutations that reduce or ablate to other receptors, thereby potentially further minimizing side effects during therapeutic use” (e.g. see column 41).


Thus, a skill in the art would be able to select the small numbers of Fc variants including P238D and P271G (with additional V264I) and to combine them for an Fc variant that can have more enhanced binding to FcγRIIb.  Note that obviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success. See In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988). Applicant has not established, with sufficient evidence, that the combination would have been unreasonable.  In fact, applicant asserts that “one of ordinary skill in the art would unquestionably be able to make an Fc region with the claimed 238D/271G combination substitutions (or any other combination encompassed by the present claims), using standard molecular biology techniques” (see page 14 of the REMARKS filed on January 22, 2018).

In view of the specific teachings of Lazar regarding P238D, P271G and/or V264I in enhanced binding to FcγRIIb and the need for such variants, an ordinary skill in the art would unquestionably be able to combine these mutations in the Fc region using standard molecular biology techniques.  As such, applicant’s arguments are not persuasive”
	The Office action mailed on November 1, 2018 states:

	“Applicant’s assertion of FcγRIIc without supporting evidence has not been found persuasive since attorney argument, absent supporting evidence, is entitled to little, if any, weight. Velander v. Garner, 348 F.3d 1359, 1371, (Fed. Cir. 2003); Meitzner v. Mindick, 549 F.2d 775,782, (CCPA 1977).

Fc.gamma.RIIb (pdb accession code 2FCB) (Sondermann et al., 1999, Embo J 18:1095-1103)” (e.g. see column 2).  

Lazar also specifically teach Fc variants with enhanced binding to FcγRIIb are desirable.  For example, Lazar states “[i]n one embodiment, Fc variants that provide enhanced binding to the inhibitory receptor Fc.gamma.RIIb provide an enhancement to the IVIg therapeutic approach. In particular, the Fc variants of the present invention that bind with greater affinity to the Fc.gamma.RIIb receptor than parent Fc polypeptide may be used. Such Fc variants would thus function as Fc.gamma.RIIb agonists, and would be expected to enhance the beneficial effects of IVIg as an autoimmune disease therapeutic and also as a modulator of B-cell proliferation. In addition, such Fc.gamma.RIIb-enhanced Fc variants may also be further modified to have the same or limited binding to other receptors. In additional embodiments, the Fc variants with enhanced Fc.gamma.RIIb affinity may be combined with mutations that reduce or ablate to other receptors, thereby potentially further minimizing side effects during therapeutic use” (e.g. see column 41).


Thus, a skill in the art would be able to select the small numbers of Fc variants including P238D and P271G (with additional V264I) and to combine them for an Fc variant that can have more enhanced binding to FcγRIIb.  Note that obviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success. See In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988). Applicant has not established, with sufficient evidence, that the combination would have been unreasonable.  In fact, applicant asserts that “one of ordinary skill in the art would unquestionably be able to make an Fc region with the claimed 238D/271G combination substitutions (or any other combination encompassed by the present claims), using standard molecular biology techniques” (see page 14 of the REMARKS filed on January 22, 2018).
Further, applicant is reminded that the instant application does not provide working examples for the laundry list of mutations encompassed by the instant claims, e.g. there does not appear to be any Fc variant made that has triple mutations 238D/271G/264I disclosed in the instant specification. As such, applicant appears to argue for a double standard, holding the teachings of the prior art to a higher level of disclosure than what is found in the instant specification.  

In view of the specific teachings of Lazar regarding P238D, P271G and/or V264I in enhanced binding to FcγRIIb and the need for such variants, an ordinary skill in the art would unquestionably be able to combine these mutations in the Fc region using standard molecular biology techniques.  As such, applicant’s arguments are not persuasive”

The Office Action mailed on June 14, 2019 states:

“Contrary to applicant’s reliance on FcγRIIb binding of the Fc variants, not[e] that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant admits that “claim 23 descrbing the Fc region contains no functional limitation”.  Thus, the functions disclosed in the instant specification, e.g. in Examples 5-7 cannot be read into the instant specification.  Further, even if one could interprets claims in light of the specification, one would find that there is no disclosure in the specification for an antibody that binds antigen in a pH-dependent manner and with at least three changes 238D/271G/264I in the Fc region.  

In response to applicant’s arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combination of references.  See MPEP 2145.
In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968).  See MPEP 2144.01.

Furthermore, specific statements in the references themselves which would spell out the claimed invention are not necessary to show obviousness, since questions of obviousness involves not only what references expressly teach, but what they would collectively suggest to one of ordinary skill in the art.  See CTS Corp. v. Electro Materials Corp. of America  202 USPQ 22 (DC SNY ); and In re Burckel  201 USPQ 67 (CCPA). In re Burckel is cited in MPEP 716.02.

Here, once again, rather than being confused by the numbers of variants disclosed in the prior art, an ordinary skill artisan would have understood that Lazar only discloses a small number of subset of variants that increases binding to the inhibitory FcγRIIb (as specifically outlined in the Office Action for applicant’s convenience), one of which is P238D Fc variant showing 13.02 fold of increase in FcγRIIb binding.  Lazar also teaches that “[a] number of structures have been solved of the extracellular domains of human Fc.gamma.Rs, including Fc.gamma.RIIa (pdb accession code 1H9V) (Sondermann et al., 2001, J Mol Biol 309:737-749) (pdb accession code 1 FCG) (Maxwell et al., 1999, Nat Struct Biol 6:437-442), Fc.gamma.RIIb (pdb accession code 2FCB) (Sondermann et al., 1999, Embo J 18:1095-1103)” (e.g. see column 2).  


Lazar also specifically teach Fc variants with enhanced binding to FcγRIIb are desirable.  For example, Lazar states “[i]n one embodiment, Fc variants that provide enhanced binding to the inhibitory receptor Fc.gamma.RIIb provide an enhancement to the IVIg therapeutic approach. In particular, the Fc variants of the present invention that bind with greater affinity to the Fc.gamma.RIIb receptor than parent Fc polypeptide may be used. Such Fc variants would thus function as Fc.gamma.RIIb agonists, and would be expected to enhance the beneficial effects of IVIg as an autoimmune disease therapeutic and also as a modulator of B-cell proliferation. In addition, such Fc.gamma.RIIb-enhanced Fc variants may also be further modified to have the same or limited binding to other receptors. In additional embodiments, the Fc variants with enhanced Fc.gamma.RIIb affinity may be combined with mutations that reduce or ablate to other receptors, thereby potentially further minimizing side effects during therapeutic use” (e.g. see column 41).

A prior art reference may be considered to teach away when "a person of  ordinary skill, upon reading the reference, would be discouraged from following  the path set out in the reference, or would be led in a direction divergent  from the path that was taken by the applicant."  See  In re Gurley ,  31 USPQ2d 1130, 1131 (Fed. Cir. 1994).

Here, in contrast to applicant’s assertion of teaching away, there is no discouragement nor skepticism in the prior art for enhancing the binding of the Fc region to FcγRIIb for therapeutic uses as disclosed in Lazar et al. (see detailed discussion above).  

	Further, the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144.

Here, a skill in the art would be able to select the small numbers of Fc variants including P238D and P271G (with additional V264I) and to combine them for an Fc variant that can have more enhanced binding to FcγRIIb.  Note that obviousness does not require absolute predictability of success.., all that is required is a reasonable expectation of success. See In re O'Farrell, 853 F.2d 894, 903-904 (Fed. Cir. 1988). Applicant has not established, with sufficient evidence, that the combination would have been unreasonable.  In fact, applicant asserts that “one of ordinary skill in the art would unquestionably be able to make an Fc region with the claimed 238D/271G combination substitutions (or any other combination encompassed by the present claims), using standard molecular biology techniques” (see page 14 of the REMARKS filed on January 22, 2018).

In view of the specific teachings of Lazar regarding P238D, P271G and/or V264I in enhanced binding to FcγRIIb and the need for such variants, an ordinary skill in the art would unquestionably be able to combine these mutations in the Fc region using standard molecular biology techniques to modified the therapeutic antibodies that see In re Papesch, 315 F.2d 381, 391 (CCPA 1963) (“a compound and all of its properties are inseparable”), the antibody would inherently/intrinsically have the same function of capable of removing antigen from plasma when administered therapeutically. As such, applicant’s arguments are not persuasive”

	Applicant’s arguments filed on April 27, 2021 have been fully considered but they are not persuasive.  Applicant’s repeat arguments previously presented in that there is no motivation to combine the prior art teachings to arrive at the instantly claimed methods.  These arguments have been fully considered and are not persuasive for the reasons already or record as indicated supra.  

	In addition, applicant asserts surprising results and points to the specification in pages 143, 144, Examples 4-7, 26, pages 230 of the instant specification for support. However, nowhere in the specification discloses an antibody having at least one histidine residue in the variable region AND three changes 238D/271G/264I, wherein the antibody binds more strongly at pH7.4 than at pH5.8 and wherein the FcγRIIb-binding activity of the first heavy chain constant region is greater than FcγRIIb binding activity of a second heavy chain region consisting of the amino acid of SEQ ID NO:14.  For example, applicant fails to explain how the features of the antibody disclosed in Example 26 Fv4-mIgG1-MB367 consisting of amino acid substitutions in the Fc region in positions 230E/231A/232N/238E/239D would provide surprising results for  the antibody currently recited (having at least one histidine in the variable domain and 238D/271G/264I) in the claimed methods.
Contrary to applicant’s reliance on the disclosed antibodies and numerous disclosures in the instant specification, the problem here is that the instantly claimed antibody having a variable domain comprising at least one histidine and an Fc region comprising any SEQ ID NO: 14 with at least three changes 238D/271G/264I is not disclosed in the instant specification since applicant admits that the four antibodies do not even contain 238D and 291G substitutions nor could anyone determine based on the specification the kind of mutations contained in these four antibodies disclosed in the specification.  As such, the surprising results do not appear to be the consequence of the claimed three specific changes in specific positions.  In addition, the surprising results are also not commensurate in scope with the claimed genus of antibody.  Velander v. Garner, 348 F.3d 1359, 1371, (Fed. Cir.2003); Meitzner v. Mindick, 549 F.2d 775,782, (CCPA 1977). Here, applicant’s assertion that the surprising results of the four antibodies would be applicable to any antibody containing a variable domain comprising at elast one histidine and the recited Fc region are not supported by sufficient objective evidence, especially taking into consideration of the attorney’s assertion that combining know mutations disclosed in Lazar for enhanced binding to FcγRIIb would be unpredictable.
As such, applicant’s arguments have not been found persuasive.
10.	No claim is allowed.

11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN W DAHLE/Primary Examiner, Art Unit 1644